DETAILED ACTION

Election/Restrictions

Claims 14, 29, 33-35, 38, and 40, are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/15/22.
The traversal is on the ground(s) that “the subject matter of all species relates to one invention only or a group of inventions so linked as to form a general invention concept..[and] the Office Action does not establish that each and every feature of the subject matter that is common to Groups I-X is known in the prior art”.  The examiner respectfully disagrees that the prior art DE’630 listed in the rejection did read on the generic claim.  Regardless, the ascertain is moot since the generic claim is rejected in the Office Action below. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 lacks proper antecedent basis for “each first sub-region” as claim 1 only recites “at least a first sub-region”.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 9, 11, 15-16, 30-32, and 43, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Akhlaghi et al. (US 2020/0341174).
In respect to claims 1-2, 9, and 43, Akhlaghi et al. disclose a security element comprising: a first layer having a first surface; an array of image regions across the first surface comprising a first sub-region and second sub-region, defined by a first array of first plasmonic nanostructures 112 and a second array of plasmonic nanostructures 114, each forming a first and second image, respectively (0037; Fig. 4); each of the first and second plasmonic microstructures has an average inclination, and they are such that a first image is displayed from a first viewing angle “observer 1” (and the second image is substantially not displayed) and the second image is displayed from a second viewing angle “observer 2” (and the first image is substantially not displayed), the viewing angle ranges only partially overlapping.
In respect to claims 3-5, although indefinite for the reasons stated above, Akhlaghi et al. disclose several first sub-regions (three explicitly displayed) having first arrays of plasmonic nanostructure 112, each having substantially the same inclination, and the same for the second sub-regions, wherein the first and second average inclinations differ by at least 45 degrees (Fig. 4).
In respect to claim 11, Akhlaghi et al. disclose a “regular array” of image regions, e.g. parallel triangular prisms (Fig. 4).  Also shown in more detail (Fig. 9a).
In respect to claims 15 and 16, Akhlaghi et al. disclose that the array of image elements are an elongate array extending in a first direction, and extending widthwise in a second perpendicular direction, wherein the elongate regions are divided lengthwise into the first and second sub-regions (Fig. 9a). 
In respect to claims 30-31, Akhlaghi et al. disclose that the plasmonic nanostructure of the first and second arrays of plasmonic nanostructures vary in shape/sizing/spacing to create different colors for the  first and second images (0047; Figs. 9-11); the width of the sub-regions may be 30 µm (0045).
In respect to claim 32, Akhlaghi et al. disclose that the plasmonic nanostructures may be “pillars” or “antennae” (0033), which necessarily are dielectrics topped with metal.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sun et al. (CN 108422764), DoVale (EP 3,470,235), Cui et al. (WO 2021/063126), LochBihler et al. (EP 2,228,672), Duan et al. (WO 2013/039454).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637